Citation Nr: 9920334	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-26 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to initial ratings for gout of the right great 
toe, residuals of a nasal fracture, multiple facial scars, 
residuals of a right knee injury, sleep apnea, and loss of 
taste.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to August 
1979 and from November 1979 to June 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
December 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  By such action, 


the RO granted service connection and assigned initial 
ratings, as pertinent to this appeal, as follows:  Residuals 
of a nasal fracture, 10 percent; residuals of a right knee 
injury, 10 percent; multiple facial scars, 10 percent; loss 
of taste, 0 percent; gout of the right great toe, 0 percent; 
and sleep apnea, 0 percent.  Further action by the RO in June 
1998 resulted in an increase in the rating assigned for gout 
of right great toe from 0 percent to 20 percent, effective 
from the March 17, 1998, and an increased in the rating 
assigned for residuals of a nasal fracture from 0 percent to 
10 percent, effective from April 8, 1998; all other ratings 
herein at issue were confirmed and continued.

The veteran in his notice of disagreement of August 1995 set 
forth contentions to the effect that since an inservice 
explosion in February 1992, his sinus passages had remained 
blocked.  It is noted that the issue of the veteran's 
entitlement to service connection for sinusitis has not 
previously been addressed by the RO.  Based on the veteran's 
contentions, as well as indications during military service 
of bilateral maxillary sinusitis and recent clinical and 
radiological findings on VA medical examinations, the issue 
of the veteran's entitlement to service connection for 
sinusitis is referred to the RO for its initial 
consideration.

Also, findings from a VA medical examination in May 1998 were 
noted to identify a "substantial amount of brain damage" 
associated with the veteran's service-connected residuals of 
a head injury for which it was stated by the examiner that 
additional compensation might be payable.  In light thereof, 
the issue of the veteran's entitlement to an increased rating 
for residuals of a head injury is referred to the RO for all 
appropriate action.


FINDINGS OF FACT

1.  For the period from July 1, 1994, to March 16, 1998, the 
veteran's diagnosis of gout of the right great toe was well-
established and such disorder was manifested by one or two 
yearly exacerbations, but none more frequent, and without a 
showing of any impairment of health or other manifestations 
of either an active or inactive process indicative of a 
greater degree of severity.

2.  For the period from March 17, 1998, to the present, the 
veteran's gout of the right great toe is not shown to have 
been productive of symptom combinations productive of a 
definite or more severe impairment of health or 
incapacitating exacerbations occurring three or more times 
yearly.  As an inactive process, no limitation of motion or 
ankylosis is shown during the relevant time period.

3.  The residuals of a nasal fracture during the period from 
July 1, 1994, to April 7, 1998, were manifested by a slight 
deviation of the nasal septum to the right, with X-ray 
changes; evidence of a marked interference with the breathing 
space attributable to the deviated nasal septum was absent, 
and there was no evidence that there was a bilateral 50 
percent obstruction or a complete obstruction on one side.

4.  The residuals of a nasal fracture during the period on 
and after April 8, 1998, were manifested by a 50 percent 
obstruction, but without a showing of loss of part of the 
nose or scars exposing both nasal passages.

5.  Multiple facial scars for the period from July 1, 1994, 
to the present, are shown to be severely disfiguring, but 
without complete or exceptional repugnance of one side of the 
face or marked or repugnant disfigurement bilaterally.

6.  The residuals of the veteran's right knee injury for the 
period from July 1, 1994, to the present, are shown to be 
productive of not more than slight knee impairment manifested 
by recurrent subluxation or instability.  Indicia of 
ankylosis, a greater degree of limitation of flexion or 
extension, or dislocation of semilunar cartilage with 
frequent episodes of locking, pain, and effusion are not 
shown.

7.  A separate 10 percent evaluation is for assignment for 
the right knee, based on the presence of arthritis in 
association with painful motion.



8.  The veteran's sleep apnea during the period from July 1, 
1994, to the present, is not shown to be productive of 
laryngitis of moderate or greater severity, and it is not 
demonstrated to entail persistent daytime hypersomnolence or 
necessitate use of a continuous airway pressure machine.

9.  For the period from July 1, 1994, to the present, the 
veteran's loss of taste is shown to be complete.

10.  An exceptional or unusual disability picture is not 
shown to be associated with any of the service-connected 
disabilities herein at issue.


CONCLUSIONS OF LAW

1.  For the period from July 1, 1994, to March 16, 1998, the 
criteria for the assignment of a 20 percent rating, but none 
greater, for gout of the right great toe have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5107-5002 (1998).

2.  For the period on and after March 17, 1998, the criteria 
for the assignment of a rating in excess of 20 percent for 
gout of the right great toe have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5107-5002 
(1998).

3.  For the period from July 1, 1994, to April 7, 1998, the 
criteria for the assignment of a rating in excess of 0 
percent for residuals of a nasal fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6502, as in effect prior to October 7, 1996;  
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6502 (1998).




4.  For the period on and after April 8, 1998, the criteria 
for the assignment of a rating in excess of 10 percent for 
residuals of a nasal fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6502, as in effect prior to October 7, 1996; 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7; 4.10, 4.97, Diagnostic Code 
6502 (1998).

5.  For the period on and after July 1, 1994, the criteria 
for the assignment of a 30 percent rating, but none greater, 
for multiple facial scars have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118, Diagnostic Code 7800 (1998).

6.  For the period on and after, July 1, 1994, the criteria 
for the assignment of a rating in excess of 10 percent for 
residuals of a right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1998).

7.  For the period on and after July 1, 1994, the criteria 
for the assignment of a compensable rating for sleep apnea 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6516, as in effect prior to 
October 7, 1996; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6847 (1998).

8.  For the period on and after July 1, 1994, the criteria 
for the assignment of a 10 percent rating, but none greater, 
for loss of the sense of taste have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.87b, Diagnostic Code 6276 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the veteran by means of a 
notice of disagreement filed in August 1995 challenged the 
disability ratings initially assigned by the RO for certain 
service-connected disabilities.  As such, there are presented 
"original claims" as contemplated by Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), as opposed to 
claims for an "increased rating".  While it is apparent 
that the RO has not developed this issue in light of 
Fenderson, it is neither alleged nor shown that consideration 
of the merits of the claim presented pursuant to Fenderson 
would result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Generally, an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claims for initial ratings in excess 
of that assigned by the RO are, thus, "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts with respect 
to the matters at issue have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issues on appeal has been obtained.  In this regard, it 
is noted that the record contains, among other items, various 
examination and treatment records compiled by VA, with which 
to rate the disability in question, as 


well as the veteran's service medical records which are as 
recent as June of 1994.  Accordingly, no further assistance 
to the veteran with respect to the development of the 
evidence is judged to be required.  

A.  Gout of the Right Great Toe

By rating action in December 1994, the RO found the veteran 
to be entitled to service connection for gout of the right 
foot, and assigned a 0 percent rating therefor under 
Diagnostic Code (DC) 5284-5017 of the VA's Schedule for 
Rating Disabilities, effective from July 1, 1994, the day 
following the veteran's last separation from service.  
Further action by the RO in June 1998 led to the assignment 
of a 20 percent evaluation gout of the right great toe under 
DC 5107-5002.  The 20 percent rating was made effective as of 
March 17, 1998, the date of VA examination or treatment.  

As the issue presented is one of initial rating, it is noted 
that separate ratings are assignable for different periods of 
time dating to the effective date of the grant of service 
connection.  Fenderson, supra.  Here, a 0 percent rating has 
been assigned from July 1, 1994, to March 16, 1998, and a 20 
percent rating remains in effect from March 17, 1998.  
Consequently, the  question presented is whether ratings in 
excess of those assigned are in order based on the identified 
periods.

The diagnostic code (DC) utilized by the RO for the rating of 
the disorder in question in June 1998 provides that gout is 
to rated on the basis of limitation of motion of the affected 
parts, as rheumatoid arthritis.  38 C.F.R. § 4.71a, DC 5017.  
Rheumatoid arthritis is to be rated as an active process or 
on the basis of chronic residuals.  38 C.F.R. § 4.71a, DC 
5002.  As an active process, a 20 percent rating requires one 
or two exacerbations a year in a well-established diagnosis; 
assignment of a 40 percent rating requires symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
yearly.  For residuals, 



such as limitation of motion or ankylosis, rating is to be 
accomplished under the applicable diagnostic code.  Where 
however, the limitation of motion of the joint(s) is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Id.  The rating for the active process 
will not be combined with the residual rating based on 
limitation of motion or ankylosis; the higher rating will be 
assigned.

The evidence presented fails to identify the existence of a 
definite impairment of health supported by objective findings 
or incapacitating exacerbations occurring three or more times 
yearly, such as would warrant the assignment of more than a 
20 percent evaluation for gout of the right great toe as of 
March 17, 1998, or thereafter.  As well, rating on the basis 
of residuals would not result in the assignment of more than 
a 20 percent rating on or after March 17, 1998.  

Nevertheless, there remains for consideration the period of 
time extending from July 1, 1994, to March 16, 1998.  Service 
medical records denote treatment in February 1989 for a 
questionable gouty irritation.  At that time, a high normal 
level of uric acid, 8.2 milligrams, was shown.  With use of 
Indocin, such episode resolved in two days' time.  A history 
of gout was noted by a medical professional in September 
1990, with subsequent blood testing yielding an assessment of 
hyperuricemia.  In September 1991, the veteran sought 
treatment for pain of the right great toe; the assessment was 
of gout of the toe, for which Indocin was prescribed.  There 
are other indications that the veteran was confined to 
quarters for an irritation of his gout in August 1993.   In 
addition, the veteran reported at the time of a VA medical 
examination in August 1994 that he had been driving a 
delivery truck since the time of his discharge from service 
six weeks' earlier and that he had missed one week of work 
due to gout of his right great toe.  Medication reportedly 
was in use for treatment of his gout.  Clinically, there was 
very mild tenderness to palpation of the joint; X-rays 
revealed degenerative changes at the 




interphalangeal joint of the right great toe, including 
spurring, a calcific density, and a cyst formation.  

On examination by VA in March 1998, the veteran reported 
having had about 20 bouts of gout since its onset in 1989.  
In recent times, he reported that it reoccurred about every 
two months, sometimes lasting only a couple of days.  About 
two times a year, his gout was noted to be so severe that it 
prevented him from putting on a shoe.  A total of four days 
of work were noted to have been missed in 1997 due to his 
gout.  Two weeks prior thereto, an episode lasting five days 
reportedly precluded use of footwear for that period.  The 
examiner noted that elevated uric acid levels were present in 
1990 and 1991.  Clinically, there was present slight 
tenderness and limitation of motion of the first 
metatarsophalangeal joint, and motion was noted to be 
uncomfortable.  His gait was described as normal, albeit with 
some discomfort when walking on his toes.  X-rays were found 
to be negative for any changes associated with gouty 
arthritis.  The pertinent diagnosis was of recurrent, poorly 
controlled gout.

The foregoing evidence, including the veteran's own credible 
statements, persuade the undersigned that, during the period 
prior to March 17, 1998, his well-established gout was 
manifested by one or two yearly exacerbations, such that a 20 
percent rating is assignable for that period.  The record 
does not otherwise denote that the criteria for a rating in 
excess of 20 percent either by virtue of an active process or 
residuals thereof is in order.  It is likewise not shown for 
both of the periods in question that pain or painful motion 
warranting an increase beyond the 20 percent level is 
demonstrated, nor is a marked interference with employment or 
frequent periods of hospitalization shown; thus, no other 
basis for the assignment of a rating in excess of 20 percent 
is indicated.  See 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).




B.  Residuals of a Nasal Fracture

By a rating decision of December 1994, the RO granted 
entitlement of the veteran to service connection for 
residuals of a fracture of the nose, assigning a 0 percent 
evaluation therefor under DC 6502, effective from July 1, 
1994.  Such evaluation remained in effect until rating action 
of the RO in June 1998, when the rating was increased to 10 
percent, effective from April 8, 1998, the date of a VA 
medical examination.  Based on the foregoing, and inasmuch as 
an initial rating pursuant to Fenderson requires that 
separate or staged ratings be considered, the issues 
presented are at least two-fold:  Whether a rating in excess 
of 0 percent is warranted prior to April 8, 1998, and whether 
a rating in excess of 10 percent is for assignment on or 
after April 8, 1998.

There is noted to have been a change in the regulations to be 
utilized in the rating of respiratory disorders, effected in 
October 1996.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In 
cases such as this, where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will be applied, unless 
Congress provided otherwise, or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Deflection of the nasal septum through trauma with a marked 
interference of the breathing space warrants a 10 percent 
rating; with only slight symptoms, a 0 percent rating is for 
assignment.  38 C.F.R. § 4.97, DC 6502, as in effect prior to 
October 7, 1996.

Deviation of the nasal septum through trauma, with a 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.97, DC 6502, as in effect on and 
after October 7, 



1996.  The 10 percent rating is the maximum assignable under 
DC 6502.  Loss of part of the nose or scars exposing both 
nasal passages warrant a 30 percent rating; loss of part of 
one ala or other obvious disfigurement warrants a 10 percent 
rating.  38 C.F.R. § 4.97, DC 6503, as in effect on and after 
October 7, 1996. 

Service medical records show that the veteran sustained a 
fracture of the nasal bone and septum following an inservice 
explosion involving an oxygen tank in February 1992.  Surgery 
was necessitated at that time.  In March 1992, the veteran 
complained of nasal dyspnea.  Examination showed bilateral 
nasal crusting with deviation of the nasal septum to the 
right, as well as thick scarring, dorsal dyspnea, and 
probable splaying of the nasal bone.  The nasal deformity was 
judged to be of mild severity and the nasal dyspnea was 
linked to the crusting and deviated septum.  Deviation of the 
nasal septum was shown again in November 1992, when the 
veteran denied the presence of nasal dyspnea or any other 
difficulty with a nasal deformity.  In August 1993, the 
veteran sought medical assistance for complaints of worsening 
nasal dyspnea and snoring.  Clinical evaluation at that time 
showed congested nasal turbinates, in addition to post-
traumatic changes of the nose and mild deviation of the nasal 
septum.

On a VA general medical examination in August 1994, normal 
airways were shown of the veteran's nose.  He described no 
pulmonary complaints and evidence of any pulmonary 
abnormality from a clinical standpoint was absent.  By 
testing, his pulmonary function was found to be within normal 
limits.  On a VA examination in October 1995, he stated that 
there had been no change in the amount of air breathing 
through each nostril.  Findings showed an adequate airway to 
each nostril and the oropharynx and soft palate were found to 
be normal.  X-rays revealed old healed fractures of the nasal 
bones, along with slight deviation of the nasal septum to the 
right.  In April 1998, a VA examination identified a 
deviation of the nasal septum to the right with a 50 percent 
blockage.




The Board notes that the veteran in written statements 
offered in August and September 1995 reported that, contrary 
to the comments attributed to him as to the absence of 
pulmonary complaints, his nose always remained clogged and he 
snored while awake.  That notwithstanding, the objective 
findings presented fail to establish his entitlement to a 
compensable rating for the period from July 1, 1994, to April 
7, 1998, or entitlement to more than a 10 percent evaluation 
on and after April 8, 1998, based on the residuals of his 
nasal fracture.  The record prior to April 8, 1998, fails to 
denote any marked interference with the breathing space 
attributable to his slight nasal deviation, nor is it shown 
that there was a complete obstruction on one side or a 
bilateral 50-percent obstruction.  Likewise, DC 6503 does not 
provide a basis for a rating in excess of that already 
assigned by the RO in that loss of part of the nose or scars 
exposing both nasal passages, or loss of part of one ala or 
other obvious disfigurement is not disclosed.  In addition, 
extraschedular entitlement to a rating in excess of that 
assigned by the RO is without an evidentiary basis, there 
being no evidence of frequent periods of hospital care or a 
marked interference with employment as to render impractical 
the regular schedular standards.  

C.  Multiple Facial Scars

Service connection for multiple facial scars was established 
by rating decision of the RO in December 1994.  At that time, 
a 10 percent schedular evaluation was assigned under DC 7800.  
The assigned rating was confirmed and continued by rating 
action in June 1998.

Disfiguring scars of the head, face, or neck, where slight, 
are 0 percent disabling; where the scarring is moderate and 
disfiguring, a 10 percent rating if for assignment.  
38 C.F.R. § 4.118, DC 7800.  Where there is severe scarring, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, a 30 percent rating is 
assignable; where the scarring is complete or with 



exceptionally repugnant deformity of one side of the face or 
with marked or repugnant bilateral disfigurement, a 50 
percent rating is for assignment.  Id.  

Service medical records reveal that the veteran sustained 
multiple lacerations about the head and face in an inservice 
explosion occurring in February 1992.  A medical examination 
performed at the time of the veteran's most recent separation 
from service in February 1994 identifies scarring about the 
nose, right upper lip, jaw, and occiput.  On a VA examination 
in August 1994, the veteran was noted to have stated that his 
facial scars were "giving him no trouble."  Color 
photographs depicting the state of his facial and head 
scarring were obtained at that time and are associated with 
the veteran's claims folder.  

Based on the foregoing, and in due consideration of the 
provisions of 38 C.F.R. § 4.7, it is concluded that the 
disability picture presented by the scarring of the veteran's 
head and face more nearly approximates the criteria for 
severely disfiguring scars of the head, face, or neck under 
DC 7800.  As such scarring is shown to have remained severely 
disfiguring since the veteran's last discharge from service, 
it is concluded that a 30 percent rating, but none higher, is 
assignable from July 1, 1994, and that resort to separate or 
staged ratings under Fenderson is unnecessary in this 
instance.  As well, it is not shown that any further increase 
is warranted on the basis of extraschedular factors, there 
being no evidence that the scars in question have markedly 
interfered with the veteran's employability or a showing of 
frequent periods of hospitalization for treatment of those 
scars.

D.  Residuals of a Right Knee Injury

Evidence on file shows that service connection for residuals 
of a right knee injury was established by action of the RO in 
December 1994, at which time a 10 percent rating was assigned 
under DC 5257.  The 10 percent raring was confirmed and 
continued by the RO in its rating decision of June 1998.




Severe impairment of the knee manifested by recurrent 
subluxation or lateral instability warrants a 30 percent 
rating; where there is moderate impairment of the knee, a 20 
percent rating is for assignment and where the impairment is 
mild, a 10 percent rating is assignable.  38 C.F.R. § 4.71a, 
DC 5257.

In this instance, the veteran is shown to have injured his 
right knee in an inservice explosion in February 1992.  
Following his initial receipt of medical care, the veteran in 
May 1992 noted the presence of pain of the right knee, which 
he stated was only slightly decreased from its earlier level.  
There was then noted to be one-to-two plus laxity of the 
collateral medial ligament; also, a positive Lachmann's test 
was indicated.  The impression was of a medial collateral or 
lateral collateral ligament tear.  In June 1992, a full range 
of motion of the right knee was in evidence and there 
continued to be shown mild laxity to varus stress and a 
positive Lachmann's test.  A magnetic resonance imaging (MRI) 
study was judged to be consistent with an anterior cruciate 
ligament tear.  In July 1992, complaints of pain and a 
popping sensation were noted, and in August 1992, some 
improvement was noted with the veteran's use of a knee brace.  
By October 1992, the veteran's right knee was without pain or 
swelling; there was a full range of motion and only a one-
half plus Lachmann's test.  Complaints of pain and swelling 
of the right lower extremity in April 1993 were attributed to 
a prior tibial fracture, for which a separate grant of 
service connection is in effect.  On a separation medical 
examination in February 1994, the right knee exhibited a 
range of motion and strength which were described as full and 
the knee was without effusion.

On a VA medical examination in August 1994, range of motion 
of the right knee from 0 to 140 degrees was shown.  The 
drawer sign was negative and there was no medial or lateral 
instability, except there was "just a few degrees medial and 
lateral motion as compared with the left knee which is 
normal."  There was no crepitus and the veteran was able to 
do a full knee bend and walk on his heels and toes with no 
problem.  He reported wearing a knee brace when he recreated 
outside, but he was 



not wearing his brace at the time and it was evident to the 
examiner that the knee brace was not used very often.  X-rays 
disclosed some narrowing of the medial joint compartment 
suggestive of an eight-millimeter-sized calcific density in 
the anterior right knee.  

Further examination by VA was undertaken in March 1998, when 
the veteran's primary complaint was of morning stiffness of 
the right knee joint.  He denied that it had given way over 
the past two years; he also denied any locking of the joint, 
swelling, or soreness to touch, and his right knee did not 
limit activity according to the veteran's account.  No 
visible abnormality of the right knee was present and no 
instability was demonstrated.  There was noted to be a full 
range of motion; flexion to 116 degrees and extension to 0 
degrees were indicated.  A negative drawer sign and a 
negative McMurray's test were evident.  A normal gait was 
present and the examiner found the veteran able to walk on 
his heels and toes and squat without difficulty.  X-rays were 
interpreted to suggest a loose calcific body of the right 
knee joint, and otherwise show narrowing of the medial and 
patellofemoral joint compartment with spur formation, and a 
linear calcification of the collateral ligament.  

The evidence presented demonstrates not more than mild 
impairment of the right knee, manifested by subluxation or 
instability, throughout the period from July 1, 1994, to the 
present.  As such, a rating in excess of 10 percent under DC 
5257 is not for assignment.  Rating by means of alternate 
criteria likewise does not provide a basis for the assignment 
of a rating in excess of 10 percent in the absence of a 
showing of ankylosis, flexion limited to 30 degrees or less, 
extension to 15 degrees or more, or dislocation of semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5260, 5261 
(1998). 

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, VA is required to consider whether an 
increased evaluation could be assigned on the basis 



of functional loss due to pain or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Neither 
pain nor painful motion, nor weakness, of the right knee is 
objectively shown by the record, notwithstanding the 
veteran's complaints of pain with use.  In VAOPGCPREC 23-97 
(July 1, 1997), the VA General Counsel determined that, when 
a claimant has arthritis and instability of the knee, 
multiple ratings may be assigned under Diagnostic Codes 5003 
and 5257.  Moreover, in VAOPGCPREC 9-98 (August 14, 1998), 
the VA Acting General Counsel determined that, even if the 
veteran did not have limitation of motion of the knee meeting 
the criteria for a noncompensable evaluation under Diagnostic 
Codes 5260 or 5261, separate evaluations could be assigned if 
there was evidence of full range of motion "inhibited by 
pain."  While the facts presented do not warrant an increase 
beyond 10 percent under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
see also Johnson v. Brown, 9 Vet. App. 7, 9 (1996) (DC 5257 
is not predicated on limitation of motion), a separate 
evaluation of 10 percent for arthritis of the right knee, on 
the basis of arthritis and limitation of motion with 
associated pain, is for assignment under DC 5003.  Moreover, 
a marked interference with employment or frequent periods of 
hospitalization is not indicated, and thus, extraschedular 
entitlement to a rating in excess of 10 percent is not 
indicated.  See 38 C.F.R. §§ 3.321(b)(1); Bagwell, Floyd, 
supra.

E.  Sleep Apnea

Service connection for sleep apnea was granted by the RO by 
rating action in December 1994.  At that time, rating by 
analogy was undertaken pursuant to DC 6599-6516 and a 0 
percent rating was assigned.

There is noted to have been a change in the regulations to be 
utilized in the rating of respiratory disorders, effected in 
October 1996.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In 
cases such as this, where the law or regulation changes after 
a claim has 



been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will be applied, unless Congress 
provided otherwise, or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under DC 6516, where chronic laryngitis is moderate with 
discharge or crusting or scabbing, infrequent headaches, a 10 
percent rating is for assignment.  38 C.F.R. § 4.97, DC 6516, 
as in effect prior to October 7, 1996.  With X-ray 
manifestations only, symptoms which are mild or occasional 
are ratable as 0 percent disabling.  Id.  

A sleep apnea syndrome that is asymptomatic, but with a 
documented sleep disorder affecting one's breathing, is rated 
as 0 percent disabling.  38 C.F.R. § 4.97, DC 6847, as in 
effect on and after October 7, 1996.  A 30 percent rating 
requires persistent daytime hypersomnolence; a 50 percent 
rating requires use of a breathing assistance device such as 
a continuous airway pressure (CPAP) machine.  Id.  

Following the veteran's head injuries which were sustained in 
February 1992, he sought medical assistance for various 
complaints, including that of snoring.  A sleep study 
conducted in March 1993 yielded a diagnosis of an obstructive 
sleep apnea syndrome, for which use of a CPAP machine was 
recommended.  When seen subsequently in August 1993, the 
examining physician noted that the veteran had refused use of 
the CPAP machine.  On examination by VA in August 1994, he 
reported having experienced no sleep apnea problems in the 
last year; yet, he noted in his notice of disagreement filed 
in August 1995 that the CPAP home unit was productive of more 
disruptive effects than the sleep apnea and that his apnea 
prevented him from having restful sleep or sleeping in the 
same room as his spouse.  Similar statements were offered by 
the veteran on the occasion of a VA examination in October 
1995, when an impression of obstructive sleep apnea was 
recorded and it was noted that the veteran had tried the CPAP 
machine for one night 



but could not tolerate it.  Further VA evaluation was 
undertaken in May 1998, findings from which showed that the 
veteran's sleep apnea was of relatively mild severity, that 
it did not affect the veteran's employability, and that use 
of a CPAP machine was not required.  Also, it was reported 
that the veteran denied having persistent daytime sleepiness 
or other daytime symptoms of sleep apnea 

While the veteran has reported credibly that he is bothered 
by snoring, the record as a whole fails to demonstrate 
evidence warranting the assignment of a compensable schedular 
evaluation therefor under either the "old" or "new" 
criteria.  None of the evidence on file indicates that a 
compensable rating is for assignment under DCs 6516 or 6847, 
nor is it shown that more than a 0 percent evaluation is 
assignable under any alternate rating criteria.  Moreover, 
the existence of extraschedular considerations, such as a 
marked interference with employment or frequent periods os 
hospitalization, is not shown, such as might warrant the 
assignment of a compensable rating on an extraschedular 
basis.

F.  Loss of Taste

Evidence on file reveals that a grant of service connection 
for loss of taste was effected by the RO in rating action of 
December 1994, when a 0 percent rating was assigned under 
38 C.F.R. § 4.87b, DC 6276.  Under that DC, a complete loss 
of the sense of taste warrants a 10 percent evaluation.  

In the case at hand, it is shown that at the time of a 
separation medical examination conducted in February 1994, 
the veteran noted by way of history a partial loss of his 
sense of taste.  He offered similar comments in a VA Form 10-
2570a, Health 
Questionnaire for Dental Outpatients, executed in August 
1994.  On a VA neurological examination in September 1994, 
the veteran reported that he was able to taste only highly 
seasoned foods.  When tested, he was unable to readily 
identify those items given him, but after approximately a one 
or two minute delay, he was 



able to identify the taste of vinegar, salt, and sugar with 
much thought.  The pertinent impression was of a profound 
loss of smell.  Further testing was done by VA in May 1998 
using ketchup, mustard, dark chocolate, a strong peppermint 
lozenge, and strongly flavored Italian dressing, none of 
which the veteran could taste.  It was, however, stated by 
the veteran that he could identify salt and sugar.  It was 
the examiner's professional opinion that the veteran had lost 
his sense of taste and that he was at risk for inadvertently 
eating possibly toxic substances.  The retention of the 
ability to taste salt and sugar was reported to be expected, 
given the injury consisting of encephalomalacia of the 
olfactory lobes which was determined to be present on MRI 
films obtained from the service department.  It was opined by 
the examiner that those substances were sensed through taste 
buds on the tongue which presumably were not affected by the 
head injury.

The opinion of May 1998 is found to be persuasive in this 
instance in that the examining physician found that a 
complete loss of the veteran's sense of taste had in fact 
resulted from the inservice head injury and associated 
encephalomalacia.  Such opinion fully explained the fact that 
the veteran continued to be able to taste certain substances 
through alternate means.  In view of the foregoing, the 
disability picture presented is found to more nearly 
approximate the criteria for the assignment of a 10 percent 
rating under DC 6276, the maximum assignable under that DC.  
The record does not otherwise denote entitlement of the 
veteran on either a schedular or extraschedular basis to a 
rating in excess of 10 percent for loss of the sense of 
taste.



ORDER


1.  For the period from July 1, 1994, to March 16, 1998, 
entitlement to a 20 percent rating, but none greater, is 
granted for gout of the right great toe, subject to those 
provisions governing the payment of monetary benefits.

2.  For the period on and after March 17, 1998, entitlement 
to a rating in excess of 20 percent for gout of the right 
great toe is denied.

3.  For the period from July 1, 1994, to April 7, 1998, 
entitlement to a rating in excess of 0 percent for residuals 
of a nasal fracture is denied.

4.  For the period on and after April 8, 1998, entitlement to 
a rating in excess of 10 percent for residuals of a nasal 
fracture is denied.

5.  For the period on and after July 1, 1994, entitlement to 
a 30 percent rating, but none greater, is granted for 
multiple facial scars, subject to those provisions governing 
the payment of monetary benefits.

6.  For the period on and after, July 1, 1994, entitlement to 
a rating in excess of 10 percent for residuals of a right 
knee injury is denied.

7.  For the period on and after July 1, 1994, entitlement to 
a compensable rating for sleep apnea is denied.  

8.  For the period on and after July 1, 1994, entitlement to 
a 10 percent rating, but none greater, for loss of the sense 
of taste is granted, subject to those provisions governing 
the payment of monetary benefits. 



	



                                     	
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

